Opinion filed April 7, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-09-00360-CR
                                          __________

                          CHAD COLLIN USSERY, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                              On Appeal from the 42nd District Court

                                       Taylor County, Texas

                                   Trial Court Cause No. 23628-A


                              MEMORANDUM OPINION
       Chad Collin Ussery has filed in this court a motion to dismiss his appeal. Pursuant to
TEX. R. APP. P. 42.2, the motion is signed by both appellant and his counsel.
       The motion is granted, and the appeal is dismissed.


                                                             PER CURIAM
April 7, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.